Citation Nr: 1202189	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-37 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to December 1971.  He was discharged in December 1971 under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2011, the appellant presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter began when the appellant filed a claim for diabetes mellitus type II in June 2009.  In July 2009, the appellant was informed that no action could be taken on his claim because his character of discharge has been determined by VA to be under other than honorable conditions.  The appellant filed a July 2009 notice of disagreement (NOD) with that decision and a statement of the case (SOC) was issued in September 2009.  The SOC stated that this issue of the appellant's character of discharge had been previously addressed by the RO.  Specifically, the RO mentioned that in August 1978, the Army Decision Review Board (ADRB) did not affirm a February 1978 decision of the Special Discharge Review Board (SDRB) which had upgraded the appellant's character of service to a general discharge.  Further, a May 1998 decision of an Army Board for Correction of Military Records declined to upgrade the character of the appellant's discharge.  The SOC noted the June 2005 Board decision which concluded that the appellant's discharge from service constitutes a bar to VA benefits.  The SOC also referenced a November 2006 Judgment from the Court of Appeals for Veterans Claims (CAVC) which upheld the Board's decision.

The Board observes that the appellant did not contend until his hearing that he was insane at the time that he committed the infractions that led to his other than honorable discharge.  Specifically, the appellant testified that his experiences in Vietnam caused post traumatic stress disorder (PTSD) which he self medicated with drugs and alcohol.  He contended that his in-service problems began after he returned from Vietnam.  After the VLJ explained that the character of the appellant's discharge had already been before the Board and subsequently CAVC, she noted that the law provides that if a person was insane at the time of an offense leading to the other than honorable discharge that this is a possible way around the bar to benefits.  See 38 C.F.R. § 3.12(b); 38 U.S.C.A. § 5303(b).  When asked if his claim was that PTSD made him insane, the appellant replied "I guess it is."

A review of the June 2005 Board decision and October 2006 CAVC Order reflects that the issue of insanity was not contended by the appellant nor was there any evidence to suggest that he was.  The Board finds that because the Board has already determined that the character of the Veteran's discharge was a bar to VA benefits and the CAVC has upheld that decision, this matter will not be re-addressed by the Board.  However, the narrow matter of whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge has not been addressed by the RO, Board, or CAVC.  Accordingly, the issue has been rephrased as reflected above.  Because the RO has not addressed this rephrased issue in the first instance, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a duty to notify and assist letter with regard to the issue of whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.  He should be informed that he must submit evidence that he was insane at the time he committed the in-service offenses that led to other than honorable discharge.

2.  The RO/AMC should then consider in the first instance the narrowly construed issue as to whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


